It is with particular pleasure that I extend to Ambassador de Pinies our warm congratulations on his well-deserved election to the high office of the presidency of the fortieth session of the General Assembly. We consider his personality, his reputation as an experienced and skilled diplomat, and his long-standing commitment to the cause of the United Nations as the best guarantees for the successful accomplishment of his difficult task. His far-sighted opening statement has been most reassuring and has confirmed our belief in the wise guidance he will provide us during the current session. Furthermore, it is a source of great satisfaction for my Government and for the people of Cyprus that the presidency of this lofty body is in the hands of a representative of a friendly country, with which we share close relations and which rightfully enjoys great esteem and reputation internationally.
At the same time, I wish to extend our appreciation to his predecessor. Ambassador Paul Lusaka of Zambia, a country with which we have excellent relations, for the most competent way in which he guided the work of the thirty-ninth session of the General Assembly.
I should like from the outset to place on record our gratitude for the Secretary-General's efforts to promote international peace and security. We also thank him for his untiring efforts with regard to the Cyprus problem, which has been the concern of the United Nations and his own personal concern. I should be remiss if I did not stress how much we value his efforts towards achieving a just and viable solution to the problem in accordance with the United Nations principles and resolutions.
The disaster inflicted upon Mexico fay the recent catastrophic earthquakes has shocked us all. We express-our deep sympathy and solidarity with the friendly people and Government of Mexico and call upon this body immediately to implement an emergency program for the alleviation of the plight of the victims of this devastating calamity. Mexico is suffering from a catastrophe of unprecedented proportions, and we strongly believe that an urgent international response is essential to assist this nation to recover as soon as possible. In this respect we fully appreciate the urgency with which the General Assembly responded to this critical situation by adopting resolution 40/1 of 24 September 1985, which we fully support.
As we celebrate this Organization's fortieth anniversary, we cannot but think of our founding fathers who sought to transform into action the deeply felt and widespread desire for concrete and effective action by establishing an Organization based on universality, with the aim of protecting and maintaining international peace and security, the promotion of human rights and fundamental freedoms, the promotion of the economic and social advancement of all peoples, the development of friendly relations among nations and the achievement of international co-operation in solving international problems.
In evaluating the progress achieved so far in international relations, we should ask ourselves if we may claim that we are well on our way to realizing the dreams and aspirations of the founding fathers of this Organization. We must admit, with regret, that the record gives little cause for satisfaction, as we enter the fortieth year of the life of this Organization.
This does not mean that the past was devoid of successes, since reference can be made to many achievements of this Organization. He could mention progress made in various fields: decolonization, peace-keeping, standard setting in the field of human rights and the humanitarian programs. That we have so far escaped the scourge of another world war, despite local conflicts, is no minor achievement.
Although we all share the same aspirations for peace, security and justice, it is a sad commentary on the 40 years that have just elapsed that the international political and economic situation is again critical. The threat or actual use of force, military aggression and interference, the intensified arms race, gross violations of human rights, poverty and famine paint a gloomy picture of today's world. Yet, however frustrating our experience has been so far, we have not abandoned hope that the dream of a peaceful and economically secure future can yet become a reality.
The commemoration of the fortieth anniversary of the United Nations affords us the opportunity to take stock of progress, concentrate on shortcomings, draw appropriate conclusions and chart the correct course to ensure peace and survival. Renewed confidence in the United Nations can be enhanced only if all Member States adhere strictly to the purposes and principles of the Charter, thus rendering the Organization more effective. The provisions and mechanisms of the Charter, if appropriately, effectively and resolutely applied, could deter lawlessness and secure peace and justice.
The Security Council should live up to the expectations of mankind, employing all means at its disposal, and it should also take such other measures as those referred to by the Secretary-General in his report on the work of the Organization, which we welcome and support. Particular reference should be made to the Secretary-General's idea that the Security Council should
"make a deliberate and concerted effort to solve one or two of the major problems before it by making fuller use of the measures available to it under the Charter" (A/40/1, p. 7).
The single most important issue affecting the international community is disarmament. The continued build-up of armaments, particularly nuclear armaments, creates potentially dangerous conditions, holding mankind hostage to the balance of terror and the threat of nuclear war. Moreover, the increasing military expenditures are diverting valuable resources from development which could close the widening gap between the developed and developing countries. It is earnestly hoped that this year will be marked by real progress towards disarmament.
Closely and directly tied to disarmament is international security. The ultimate goal of complete and total disarmament is unachievable unless the collective security provisions of the Charter are fully implemented. Let us hope that during the fortieth anniversary the Member States, particularly the permanent members of the Security Council, take up this issue as a question of urgency.
It has always been our firm belief that implementation of the security provisions of the Charter, along with actions to implement United Nations resolutions, in particular Security Council resolutions, would lead to an improved world situation by eliminating critical issues that threaten the maintenance of international peace and security.
Of equal concern is the world economic situation. Though there was a certain improvement in the case of industrialized countries earlier this year, the developing countries' plight continues unabated. They are burdened with a multitude of problems, both structural and developmental, often compounded by natural disasters. Commodities prices, trade, financing and debt servicing are matters requiring urgent attention and even more urgent remedial action.
The international community must act decisively in moving without delay towards the establishment of a new international economic order; otherwise the increasingly divergent world economic and social conditions and difficulties will exert severe pressures on the developing countries* social and political fabric, with unforeseen consequences, including possible underlining of their democratic institutions.
The grave economic crisis facing African countries gives cause for concern and requires the urgent adoption of special and concrete actions for resolving that crisis, while the Declaration on the Critical Economic Situation in Africa which was adopted last year at the thirty-ninth session of the General Assembly provided a framework for international action, there is still much to be done, particularly in the field of assistance in the development efforts of the African States themselves. In dealing with this problem, the Non-Aligned Movement formulated a Plan of Action which was adopted at the Extraordinary Ministerial Meeting of the Co-ordinating Bureau of the Non-Aligned Movement held in New Delhi from 19 to 21 April 1985.
Since the adoption of the Universal Declaration of Human Rights, a number of standard-setting instruments in the field of human rights and fundamental freedoms have been promulgated. More recently a welcome trend towards the establishment of implementation mechanisms has been observed. Cyprus is a party to many of these instruments; the two International Covenants on civil and political rights and social, economic and cultural rights, the Convention against racial discrimination and, most recently, the Convention on the Elimination of All Forms of Discrimination against Women, to name some examples.
Notwithstanding progress in the field of human rights and fundamental freedoms, there is continuing concern for the massive, flagrant and persistent violations of human rights that are taking place in various parts of the world, especially when they cone in the wake of occupation and aggression or threaten democracy.
In world affairs the Non-Aligned Movement increasingly plays a positive and constructive role in working for a just world order based on its lofty principles, pronounced at the Bandung Conference and further elaborated at subsequent meetings.
Cyprus, a founding member of the Movement, will continue its role in the Movement, as it has done before, underlining the principles of the non-use of force in international relations and of non-interference in the internal affairs of States. The people of Cyprus are particularly grateful for the Movement's principled stand and support on the Cyprus problems. High appreciation is given to the non-aligned countries' contact group on the Cyprus problem, which are always rendered valuable assistance and support.
The Conference on Security and co-operation in Europe is an important and dynamic ongoing process. Cyprus actively participates in that Conference and co-operates particularly with the other neutral and non-aligned States that are taking part in an effort to promote security in Europe and hence in the whole world.
The non-implementation of United Nations resolutions not only impairs the effectiveness of the Organization but also erodes its credibility and its image as an instrument for peace and justice. It will be recalled that at the thirty-seventh session of the General Assembly, the President of the Republic of Cyprus in his address to the Assembly, requested the inscription of an item entitled "Implementation of the resolutions of the United Nations". It should also be recalled that the Non-Aligned Movement has repeatedly welcomed and supported the consideration of the question of the implementation of United Nations resolutions at the United Nations General Assembly.
We are happy that, as a result of the inclusion of this item in the agenda and of the support it received from the membership of the United Nations, informal consultations were held by members of the Security Council on title strengthening of the authority and the effectiveness of the United Nations. It is the intention of the delegation of Cyprus to work with other interested delegations for the achievement of this goal.
As we have stated on numerous occasions, the Middle Bast problem, at the core of which is the question of Palestine, gives rise to grave concern. Cyprus, along with other non-aligned countries, fully supports the legitimate and inalienable rights of the Palestinian people, including their right to establish an independent state pursuant to General Assembly resolution 3236 (XXIX). He again stress the inadmissibility of the acquisition of territory by force and call for full respect of the human rights of the Palestinian and Arab population in the occupied Arab lands.
The persistence of the problem poses a serious threat not only to peace in the region but also to international peace and security. High in our priorities must be the intensification of the efforts for the total and unconditional withdrawal of Israel from all Arab lands occupied since 1967. We shall continue to support the just struggle of the Palestinian people, under the leadership of the Palestine Liberation Organization (PLO), their sole and legitimate representative.
Cyprus, a close neighbor of friendly Lebanon, shares the agony of that country and will continue to provide any help necessary, as we have been doing order the last few years. He fervently hope that the factional strife will end and that national reconciliation will be achieved so that the people of that nation will be able to prosper again in peace and tranquility. Once again we express our full support for the sovereignty, independence, territorial integrity and unity of Lebanon and call for the total withdrawal of all Israeli forces from its territory.
The Iran-Iraq conflict continues unabated. We are deeply grieved that two non-aligned countries are involved in such a confrontation, which has brought about massive destruction and great loss of life. We are deeply disturbed that a just and honorable solution has not yet been found. We earnestly hope that every effort will be exerted with a view to reaching such a solution for the normalization of the situation in the region and the restoration of peace.
Recent developments in South Africa, and in particular the imposition of a state of emergency in a large number of districts, which was accompanied by an escalation in violence and repression by the South African forces against the oppressed majority, have once again attracted attention and widespread condemnation of the apartheid regime. We fully support all United Nations and non-aligned resolutions on this issue, particularly the recent Security Council resolution 569 (1985), which condemned the apartheid regime and the South African imposition of a state of emergency, as well as the mass arrests and detentions recently carried out by the Pretoria Government and the murders which have been committed. The resolution fully acknowledged once again the legitimate aspirations of the people of South Africa to benefit from all civil and political rights and to establish a united, non-racial and democratic society. We fully endorse this resolution. We call upon the Security Council to proceed urgently to consider action under Chapter VII of the Charter, so that an end may be put as soon as possible to the abhorrent system of apartheid.
While we are gravely concerned about the situation in South Africa itself, we are equally concerned over developments in Namibia, including the recent incursions, and over the lack of progress in the implementation of Security Council resolution 435 (1978) on the independence of Namibia.
This year marks the twenty-fifth anniversary of the United Nations Declaration on the Granting of Independence to Colonial Countries and Peoples and at the same time the fortieth year of intensive efforts by the United Nations to bring about the independence of Namibia. Despite these solemn declarations and the efforts of the international community to put an end to colonialism and to ensure genuine independence for Namibia, South Africa's intransigence has blocked all progress.
In its latest attempt to circumvent the implementation of the United Nations plan for Namibia, the South African regime proceeded with its plans for a so-called internal settlement in Namibia by promoting puppet political institutions.
The refusal of South Africa to comply with the wish of the international community, as expressed in the relevant resolutions and decisions of the United Nations, has been condemned by the Security Council and prompted the Non-Aligned Movement to convene an extraordinary plenary meeting of its Co-ordinating Bureau on the question of Namibia in New Delhi in April 1985.
Cyprus fully supports the heroic struggle of the Namibian people under the leadership of the South West Africa People's Organization (SWAPO), their sole authentic representative. We shall continue to provide every possible assistance to the efforts made to achieve Namibia's genuine independence.
The position of Cyprus on the question of Western Sahara is fully in line with that of the Non-Aligned Movement, as expressed in its various declarations, including that of the seventh summit meeting, held in March 1983. We express the hope that a solution will be found along these lines.
The Central American region remains a hotbed of tension. The situation remains volatile and poses serious threats to regional and international peace. The need for dialog instead of armed conflict cannot be overstressed. Respect for the sovereignty and territorial integrity of all States in the region, as well as non-interference in their internal affairs, are principles from which there can be no deviation.
The situation concerning Nicaragua has been of deep concern to the international community and the Non-Aligned Movement over the last few years. The Hon-Aligned Movement has considered developments there repeatedly and has expressed its solidarity and support to the Government of Nicaragua, while actions aimed against the Government and people of Nicaragua have been strongly condemned.
The efforts of the Contadora Group, which we fully support, have not yet come to fruition. We hope that all concerned will co-operate constructively with the Group and will continue to work towards a negotiated peaceful solution to the problems of Central America.
While celebrating the fortieth anniversary of the United Nations we are bound to focus our attention on our own country, the small, historic island of Cyprus, where the Charter of the United Nations, its purposes and principles, and indeed the whole concept and effectiveness of this Organization are being tested.
There can be no excuse and no justification for the continuous military occupation of a significant part of Cyprus for 11 years now in complete defiance of the Charter of the United Nations and of Security Council and General Assembly resolutions, an occupation which constitutes a sad reminder of flagrant violations not only of human rights but of almost everything that this Organization stands for and, at the same time, poses a distinct challenge to its authority. In this fortieth anniversary year, our people are bewildered and wonder how, despite the principles of the Charter, the occupation of 37 per cent of our territory is allowed to continue; why they were expelled from their homes and to this day are denied voluntary return in conditions of safety, as required by United Nations resolutions; why 50,000 settlers from Turkey were transplated into their hones; why an occupation army is still allowed to remain on our soil.
Likewise, they know that there exists no justification for the destruction of the cultural heritage being attempted in the occupied area, no justification whatsoever for the divisionist acts which have taken place in the occupied areas and which culminated in the proclamation of a so-called state and subsequent illegal acts in complete disregard and defiance of United Nations Security Council resolutions 541 (1938) and 550 (1984), which declared such acts null and void.
I reiterate once again our firm support for the mission of good offices of the United Nations Secretary-General and his initiative aimed at finding a just and viable solution to the problem. We co-operate fully and constructively with the Secretary-General and have all along helped him in his difficult task. This cooperation will continue with sincerity and good will. He call on all to do likewise and assist him in his efforts to find a solution of the problem. Our response to his latest initiative was positive and unequivocal and our reply was in the affirmative. This has already been referred to by the Secretary-General in his latest report to the Security Council, dated June 1985.
The solution of the Cyprus problem must conform fully to the principles of the Charter, the relevant United Nations resolutions and the High Level Agreements. Turkey must abandon its partionist designs and any other plans to control or dominate Cyprus, directly or indirectly. I would like to reiterate what I have stated recently, that to strive for a solution of the problem is a duty we owe to ourselves, but, furthermore, to strive to reverse the effects of aggression is a duty that is owed to the world at large.